Hill, C. J.
I. The instructions of the court covered substantially the issues of the case as made by the pleading and evidence; and, in the absence of any request for a more specific charge as to its contentions, the defendant can not be heard to complain that its contentions were not more specifically given. Smith v. Bibb Mfg. Co., 112 Ga. 680 (37 S. E. 861).
2. In all cases of bailment, after proof of bailment and loss, the burden of proof is shifted to the bailee to show that he exercised ordinary diligence and care in taking care of the property of the bailor. In the present case the plaintiff proved the delivery of the property sued for to the defendant, and the failure of the defendant to deliver the property on demand and the value of the property. The prima facie case of liability thus shown was not successfully overcome by the defendant.
3. The controlling questions in this case were issues of fact. The verdict for the plaintiff was fully supported by the evidence, and no error of *618law appears, either in the rulings on evidence or in the instructions given to the jury, and no reason appears why there should he a new trial. Judgment affirmed.
Decided October 21, 1913.
Complaint; from Colquitt superior court — Judge Thomas. March 8, 1913.
Shipp & Kline, for plaintiff in error.
Crum & Jones, E. L. Bryan, contra.